 
 
I 
112th CONGRESS
1st Session
H. R. 699 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2011 
Mr. Sensenbrenner (for himself and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for the admission to the United States of certain Tibetans. 
 
 
1.Short titleThis Act may be cited as the Tibetan Refugee Assistance Act of 2011. 
2.Transition for displaced Tibetans 
(a)In generalNotwithstanding the numerical limitations specified in sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and 1152), there shall be made available to qualified displaced Tibetans described in subsection (b) of this section 3,000 immigrant visas in the 3-fiscal-year period beginning with fiscal year 2012. 
(b)Qualified displaced Tibetan described 
(1)In generalAn individual is a qualified displaced Tibetan if such individual is an individual who— 
(A)is a native of Tibet; and 
(B)since before the date of the enactment of this Act, has been continuously residing in India or Nepal. 
(2)Native of Tibet describedFor purposes of subparagraph (A) of paragraph (1), an individual shall be considered to be a native of Tibet if such individual was born in Tibet or is the son, daughter, grandson, or granddaughter of an individual born in Tibet. 
(c)Distribution of visa numbersThe Secretary of State shall ensure that immigrant visas provided under subsection (a) are made available to qualified displaced Tibetans described in subsection (b) (or described in subsection (d) as the spouse or child of such a qualified displaced Tibetan) in an equitable manner, giving preference to those qualified displaced Tibetans who are not resettled in India or Nepal or who are most likely to be resettled successfully in the United States. 
(d)Derivative status for spouses and childrenA spouse or child (as defined in subparagraphs (A), (B), (C), (D), or (E) of section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) shall, if not otherwise entitled to an immigrant status and the immediate issuance of a visa under this section, be entitled to the same status, and the same order of consideration, provided under this section, if accompanying, or following to join, the spouse or parent of such spouse or child. 
 
